FILED
                            NOT FOR PUBLICATION                               DEC 30 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10069

               Plaintiff - Appellee,              D.C. No. 2:11-cr-00364-PGR

  v.
                                                  MEMORANDUM*
ERNEST BABBINI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Ernest Babbini appeals from the district court’s judgment and challenges his

guilty-plea conviction and 24-month sentence for conspiracy, in violation of 18

U.S.C. § 371. Pursuant to Anders v. California, 386 U.S. 738 (1967), Babbini’s

counsel has filed a brief stating that there are no grounds for relief, along with a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. Babbini filed a pro se supplemental

brief. No answering brief has been filed.

      Babbini has waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We decline to address Babbini’s claim of ineffective assistance of counsel

on direct appeal as the record is insufficiently developed and counsel’s legal

representation was not so inadequate that it can be concluded at this point that

Babbini obviously was denied his Sixth Amendment right to counsel. See United

States v. McKenna, 327 F.3d 830, 845 (9th Cir. 2003) (“Claims of ineffective

assistance of counsel are generally inappropriate on direct appeal.”).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                            2                                    13-10069